Citation Nr: 1454611	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed a result of exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

3.  Entitlement to service connection for a bladder condition, also claimed as incontinence, claimed as secondary to prostate cancer.

4.  Entitlement to service connection for a residual scar from radical prostatectomy, claimed as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to May 1986, October 2001 to September 2002, and August 2003 through July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In this case, the Veteran is seeking service connection for prostate cancer, as well as service connection for complications of his prostate cancer, including erectile dysfunction, loss of bladder control, and scarring.  The Veteran has primarily asserted that his current prostate cancer is due to his exposure to herbicides at Camp Gagetown in Canada.  

Based on the evidence currently before the Board, actual exposure to herbicides is not reflected.  The documents submitted by the Veteran show use of 2, 4-D and 2, 4, 5-T at Gagetown various times between 1956 and 1967; these are the chemicals VA considers herbicides with respect to Vietnam service.  38 C.F.R. § 3.307(a)(6)(i).  The Veteran testified generally that "spraying" continued into the 1980s, but the documents he submitted showed application of chemicals VA does not presumptively classify as herbicides.  The documents he submitted show that the Canadian Department of Justice has authorized financial payments to persons who develop certain diseases and who worked, lived or trained at Gagetown in 1966 or 1967.  Therefore, with the Veteran not training at Gagetown until 1987, none of this evidence shows actual herbicide exposure.  He argued at his hearing that the chemicals remained in the ground and he was exposed in that way.  At this time, no further development on this theory of entitlement is required.  However, the Veteran is free to submit any additional evidence relating to the theory upon remand.

In this case, a VA examination regarding the Veteran's prostate cancer has not yet been provided.  However, review of the service treatment records reflects that in August 2002, during active service, the Veteran was noted to have a "slightly enlarged prostate."  Accordingly, there is some indication of a prostate concern during active service.  Because there is a current disability and some indication of an in-service concern, the elements of McLendon are met and remand for a VA examination regarding the Veteran's prostate cancer is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, adjudication of the Veteran's claim for service connection for prostate cancer will impact his claims for secondary service connection, including erectile dysfunction, a bladder disorder, and scarring.  As such, the claims for residuals of prostate cancer are not yet ripe for adjudication and shall also be remanded as intertwined with the claim for service connection for prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his prostate cancer.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current prostate cancer began during, or was otherwise caused by, his active service?  In answering this question, the examiner should specifically comment on the August 2002 in-service examination finding "slightly enlarged prostate."

2.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



